Citation Nr: 0723178	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability (TDIU) have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for entitlement to TDIU as the Board is taking action 
favorable to the veteran by granting TDIU.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

In a transcript of a September 2004 hearing before the Board, 
the veteran stated that he had seen a chiropractor about his 
spinal disorders for at least the previous 10 years.  The 
veteran stated that he previously worked as a police officer 
and retired 2 years early due pain related to his spinal 
disorders.

A July 2005 letter from a private chiropractor stated that 
the veteran had

Decreased spinal range of motion with 
difficulty performing strenuous 
activities.  Bilateral foot pain, which 
is increased[ with] prolonged standing 
and walking. . . . Based on [the 
veteran's] subjective as well as 
objective medical evidence, it is advised 
that [he] refrain from any strenuous and 
exertional activities.  He is 
unemployable to include sedentary work.

A July 2005 letter from the veteran to his employer stated 
that he was resigning in July 2005.  The veteran stated that 
"[d]ue to the severity of my orthopedic conditions, I will 
no longer be able to perform my duties as a school Safety 
Officer."

An October 2005 employment information response from the 
veteran's former employer stated that he had been employed 
from September 1999 to July 2005 as a school safety officer.  
The response stated that the veteran resigned in July 2005.

An October 2005 VA feet examination report stated that a 
physical examination was conducted.  In reference to 
employment, the examiner stated

due to the pain in his feet, the 
[veteran] would be unable to stand for 
any long periods of time.  For sedentary 
employment this is not affected by his 
flat feet.  The [veteran] is able to sit.  
He would be able to stand up at a job.  
The [veteran] would not be able to do too 
much transferring from sitting [to] 
standing, but [he] would be able to 
perform a sedentary type job.

An October 2005 VA spine examination report stated that a 
physical examination was conducted.  The examiner opined that 
"[b]ased on history, physical examination, and imaging 
studies it is my opinion that this veteran is able to perform 
sedentary jobs without difficulty."  A February 2006 
addendum to this report stated that the "veteran is most 
likely able to perform sedentary job[s] for physical 
employment with lifting no more than 25 [pounds]."

In an October 2005 VA general medical examination report, the 
veteran stated that he saw a chiropractor 2 to 3 times per 
week.  He stated that his spine disorders resulted in pain at 
a level of 7 or 8 on a scale from 1 to 10.  The veteran 
stated that the pain was exacerbated by bending, walking, and 
standing.  He stated that he developed severe back pain after 
standing for more than 10 minutes or walking more than half a 
mile.  The report stated that the veteran was limited in 
standing and walking due to bilateral foot pain.

In a May 2006 hearing before the Board, the veteran stated 
that his job as a school safety officer required a lot of 
walking and sitting, which exhausted him, caused him a lot of 
pain, and limited his activities when he got home after work.  
He stated that he could not wash his car, pick up his 
grandchildren, or lift objects for his wife due to pain.  The 
veteran stated that his job as a school safety officer 
required him to rotate between sitting at a post and walking 
around the school, with regular period of standing up, 
walking, standing, and sitting down.  The veteran reported 
that the daily pain that resulted from these activities 
caused him to leave the job.

Service connection is currently in effect for degenerative 
disc disease, lumbar spine, with mild spinal stenosis, L3-L4 
and L4-L5 associated with pes planus, bilateral, rated as 40 
percent disabling, pes planus, bilateral, rated as 30 percent 
disabling, degenerative disc disease with disc space and 
foraminal narrowing associated with pes planus, bilateral, 
rated as 30 percent disabling, tinnitus, rated as 10 percent 
disabling, and sensorineural hearing loss of the right ear, 
rated as noncompensable.  The combined evaluation for these 
disabilities is 70 percent.  Accordingly, the veteran meets 
the percentage criteria of 38 C.F.R. § 4.16(a).

The evidence of record shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  The medical evidence of 
record includes an October 2005 VA feet examination report 
which stated that the veteran was unable to stand for any 
long periods of time and was unable to "do much transferring 
from sitting [to] standing."  While the VA examination 
reports have repeatedly stated that the veteran could perform 
a "sedentary" job, the October 2005 VA feet examination 
report clearly shows that such a position would be limited to 
employment that involved constant sitting with little to no 
standing of any kind.  The Board notes that the evidence of 
record shows that the veteran has been employed for over the 
last 30 years as a police officer and a school safety 
officer, work which has consistently required at least 
occasional periods of standing and walking.  Furthermore, a 
July 2005 letter from a private chiropractor that stated that 
the veteran was "unemployable to include sedentary work."  
The Board notes that the evidence shows that this private 
chiropractor had been treating the veteran for approximately 
10 years and accordingly was intimately familiar with the 
specific manifestations of the veteran's service-connected 
disabilities.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that preponderance of the evidence shows that the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.  As 
such, a total disability rating for compensation purposes 
based on individual unemployability is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


